IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-60594
                       USDC No. 4:95-CV-123-S-B



ROOSEVELT FORD,

                                           Plaintiff-Appellant,

versus

KENNETH C. BEAL, JR.; EDWARD HARGETT;
LARRY HARDY; JOHN HOPKINS; J. STEWART MUPRHY;
BILL STEIGER; A. M. PHILLIPS; DR. BEFURS;
UNKNOWN DENTISTS (2),

                                           Defendants-Appellees,


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.


PER CURIAM:*

     Roosevelt Ford, a Mississippi prisoner (# 42452), appeals

from the district court’s dismissal as frivolous of his civil

rights complaint alleging deliberate indifference to his serious

medical needs.    He has filed a motion for leave to proceed in

forma pauperis (“IFP”) on appeal.     The motion for leave to appeal

IFP is GRANTED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-60594
                                 - 2 -

     Ford is not required to pay an initial partial filing fee.

28 U.S.C. § 1915(b)(4).   Ford shall make monthly payments of

twenty percent of the preceding month’s income credited to his

prison trust fund account.    The agency having custody of Ford

shall forward payments from his account to the clerk of the

district court each time the amount in his account exceeds $10

until the filing fee is paid.    28 U.S.C. § 1915(b)(2).

     There is no arguable merit to Ford’s contentions that he is

entitled to relief on grounds that (1) the district court abused

its discretion in finding that his deliberate-indifference claims

were frivolous and that (2) the magistrate judge erred in not

permitting Ford to conduct discovery.       Because Ford’s appeal is

frivolous, it is DISMISSED.     See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     IFP GRANTED; APPEAL DISMISSED.